AUG 2 8 2019 UNITED STATES DISTRICT COURT
VONY R. MOORE, CLERK WESTERN DISTRICT OF LOUISIANA
WESTEAN DISTRICT OF LOUISIANA ALEXANDRI A DIVISION

ALEXANDRIA, LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION NO. 1:12-CR-00165

 

VERSUS JUDGE DRELL
ISAAC ABDI HASHI MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Hashi’s § 2255 motion (Doc. 47) is DENIED.

THUS ORDERED AND SIGNED in chambers in Alexandria, Louisiana on this

2% day of August, 2019,

QS See th >
DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT
